After Remand from the Alabama Supreme Court

BRYAN, Judge.
The prior judgment of this court — affirming, without an opinion, the juvenile court’s judgment — has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte J.E., 1 So.3d 1002 (Ala.2008). On remand to this court and in compliance with the supreme court’s opinion, we reverse the juvenile court’s judgment terminating J.E.’s parental rights and remand the cause for further proceed*1015ings consistent with the supreme court’s opinion.
REVERSED AND REMANDED.
THOMPSON, P.J., and PITTMAN, THOMAS, and MOORE, JJ., concur.